United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 05-1093
                                  ___________

United States of America,              *
                                       *
                   Appellee,           * Appeal from the United States
                                       * District Court for the District
      v.                               * of North Dakota.
                                       *
Paul Robert Dickson,                   *      [UNPUBLISHED]
                                       *
                   Appellant.          *
                                  ___________

                             Submitted: September 13, 2005
                                Filed: September 20, 2005
                                 ___________

Before RILEY, FAGG, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Paul Robert Dickson appeals his conviction for using the Internet to attempt
to entice a minor to engage in illegal sexual activity. See 18 U.S.C. § 2422(b). We
affirm.

       Evidence at Dickson’s trial showed Dickson entered an Internet chat room and
initiated a private conversation with an undercover police officer using the screen
name “asl_15fnodak” (slang for age, sex, and location = 15-year-old female from
North Dakota). Dickson described himself as a 47-year-old man from Grand Forks,
North Dakota, and the undercover officer posing as “asl_15fnodak” described herself
as a fifteen-year-old girl named Katie, also from Grand Forks. After discussing
hobbies, Dickson asked Katie if she would ever consider dating a man his age. She
stated she would, and they exchanged physical addresses. Dickson then asked
whether she could meet him at the Holiday Inn parking lot located near her house,
and stated he would pick her up at a certain time and go to his apartment. Dickson
then told Katie he wanted to make love to her. When she responded that she had no
experience, he asked if he could teach her how. Dickson described his car and told
Katie he would be waiting for her near the west end of the motel parking lot. At the
appointed time, Dickson drove his car into the parking lot and parked on the west
end.

       Officers initiated a traffic stop and took Dickson to the police department for
further investigation. During questioning, Dickson admitted he had the Internet chat
room conversation with Katie and he believed she was fifteen. Dickson also told
officers that he intended to meet Katie for the purpose of having sex with her, but that
after he arrived in the parking lot, he changed his mind. A jury convicted Dickson
and the district court* sentenced him to sixty months in prison.

       On appeal, Dickson argues the evidence was insufficient to convict him. To
prove Dickson violated 18 U.S.C. § 2422(b), the Government had to show Dickson
(1) used a facility of interstate commerce (2) to knowingly persuade, induce, entice,
or coerce (3) an individual who was not yet 18 years old (4) to engage in any illegal
sexual activity. United States v. Munro, 394 F.3d 865, 869 (10th Cir. 2005). Because
Dickson never actually engaged in sexual activity with a minor, the Government
charged him with attempt, which requires a showing that Dickson took a “substantial
step” towards commission of the ultimate crime, and that the step was more than mere
preparation. Id. Viewing the evidence in the light most favorable to the verdict, we


      *
       The Honorable Rodney S. Webb, United States District Judge for the District
of North Dakota.

                                          -2-
conclude a reasonable jury could find beyond a reasonable doubt that Dickson
committed the offense. Contrary to Dickson’s assertion, there is ample evidence to
show Dickson believed Katie was a fifteen-year-old girl. Katie’s age was in her
screen name, and Katie informed Dickson she was fifteen. See United States v.
Thomas, 410 F.3d 1235, 1246 (10th Cir. 2005). Further, the evidence showed
Dickson took a substantial step towards persuading a minor to engage in unlawful
sexual activity. Dickson initiated the conversation with Katie, tried to persuade her
to engage in sexual activity, arranged to meet her for that purpose, and was waiting
for her at the arranged time and place when he was arrested. See Munro, 394 F.3d at
869-70.

      Dickson contends the district court should have instructed the jury on
entrapment. The district court properly declined to give the instruction because the
evidence showed Dickson was predisposed to commit the crime without any
inducement by the undercover agent. Dickson initiated the conversation with Katie
and brought up the subjects of meeting in person and having sex. See id. at 871-72.

      We thus affirm Dickson’s conviction.
                     ______________________________




                                         -3-